PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
*146Claimant seeks payment of $325.00 for funeral services provided a client of the respondent State agency.
Respondent, in its Answer, admits the validity of the claim, but states that there were sufficient funds in its appropriation for the fiscal year in question from which to pay the claim.
While the Court believes that this is a claim which in equity and good conscience should be paid, the Court further believes that it cannot be paid based upon the decision in Airkem Sales and Service, et. al. vs. Dept. of Mental Health, 8 Ct.Cl. 180 (1971.
Claim disallowed.